
	

113 HR 1077 IH: Consumer Mortgage Choice Act
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1077
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2013
			Mr. Huizenga of
			 Michigan (for himself, Mr.
			 Royce, Mr. David Scott of
			 Georgia, Mr. Meeks,
			 Mr. Clay, Mr. Stivers, Mr.
			 Peters of Michigan, and Mr.
			 Bachus) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Truth in Lending Act to improve upon the
		  definitions provided for points and fees in connection with a mortgage
		  transaction.
	
	
		1.Short titleThis Act may be cited as the
			 Consumer Mortgage Choice
			 Act.
		2.Definition of
			 points and fees
			(a)Amendment to
			 section 103 of TILASection
			 103(bb)(4) of the Truth in Lending Act (15 U.S.C. 1602(bb)(4)) is
			 amended—
				(1)by striking
			 paragraph (1)(B) and inserting paragraph (1)(A) and
			 section 129C;
				(2)in subparagraph
			 (A), by striking except interest or the time-price differential
			 and inserting the following:
					
						except—
							(i)interest and the
				time-price differential; and
							(ii)the amount of any loan level price
				adjustment payment set by the Federal National Mortgage Association, the
				Federal Home Loan Mortgage Corporation, the Federal Housing Administration, or
				similar governmental entity or government-sponsored enterprise
							;
				(3)by striking subparagraph (B) and inserting
			 the following new subparagraph:
					
						(B)all compensation paid directly by a
				consumer to a mortgage originator, including a mortgage originator that is also
				the creditor in a table-funded transaction, but not including compensation paid
				by a mortgage originator or a creditor to an individual employed by the
				mortgage originator or
				creditor
						;
				(4)in subparagraph (C)—
					(A)by inserting and insurance
			 after taxes;
					(B)in clause (ii), by inserting ,
			 except as retained by a creditor or its affiliate as a result of their
			 participation in an affiliated business arrangement (as defined in section 2(7)
			 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C.
			 2602(7)) after compensation; and
					(C)by striking clause (iii) and inserting the
			 following:
						
							(iii)the charge is—
								(I)a bona fide
				third-party charge not retained by the mortgage originator, creditor, or an
				affiliate of the creditor or mortgage originator; or
								(II)a charge set
				forth in section 106(e)(1);
								;
				and
					(5)in subparagraph
			 (D)—
					(A)by striking
			 accident,; and
					(B)by striking
			 or any payments and inserting and any
			 payments.
					(b)Amendment to
			 section 129C of TILASection
			 129C of the Truth in Lending Act (15 U.S.C. 1639c) is amended—
				(1)in subsection (a)(5)(C), by striking
			 103 and all that follows through or mortgage
			 originator and inserting 103(bb)(4); and
				(2)in subsection (b)(2)(C)(i), by striking
			 103 and all that follows through or mortgage
			 originator) and inserting 103(bb)(4).
				
